Citation Nr: 1414169	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar spondylosis (claimed as a low back disorder), to include as secondary to the service-connected myofascial pain syndrome of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk




INTRODUCTION

The Veteran had active duty for training (ACDUTRA) military service from January 1979 to April 1979.  The Veteran then had a period of active duty from February 2003 to January 2004, to include a tour in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board last remanded this claim in December 2013 for additional development.  Unfortunately, the requested development has not yet been completed.  

Therefore, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in December 2013 in order to obtain an opinion as to whether the Veteran's lumbar spine disability was aggravated by his service-connected cervical spine disability.  Although a new examination was provided in January 2014, the examiner did not provide the opinion requested as a rationale was not provided and the examiner did not consider the medical or lay evidence noted in the Board's remand.  

As the Board's December 2013 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

All outstanding records of ongoing VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Provide the Veteran's claims file to an appropriate physician to determine whether the Veteran's lumbar spine disorder has been aggravated by his service-connected cervical spine disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the virtual files, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to

a) whether it is at least as likely as not (50 percent probability or more) that the Veteran's current lumbar spine disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected cervical spine disability;
b) if the Veteran's current lumbar spine disorder was aggravated by his service-connected cervical spine disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability. 

In determining whether aggravation has occurred and the baseline of severity, the examiner must consider medical evidence of record, including the result of the January 2007 VA examination, and the Veteran's own statements as to the nature, severity, and frequency of his observable symptoms over time.  This evidence must be specifically discussed in the opinion.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

